DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the preliminary amendment filed 02/28/2021.
Claims 1-10 are pending. 
Claim objection
Claims 5-6 recite “desorption of according to claim 3” which seems to be a typo which should read either desorption of claim 3 or desorption according to claim 3. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations “the water”, “the organic components”, “the solid matrix” and “the treated solid”.  There is insufficient antecedent basis for this limitation in the claim. Similarly, claims 4-10 which depend from claim 3 are rejected.
Claim 5 recites the limitation ”one the oil scale is added rice is 5% to 35%” which renders the claim indefinite. It is unclear what is trying to be conveyed by this portion of the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 20150368567) in view of Tomia (US 20200024527).
With respect to claims 1-3, Perez-Cordova teaches treating oil-based sludge using thermal desorption in a rotating agitating device and indirect heat (0051). The art does not expressly teach wherein the device is a rotary kiln, however, the claim is directed to a process and the indirectly heated agitating device performs the process steps. The solids, oil, and water are separated, the water and oil condensed (0013), and each recovered separately (Figure 1). The solids may be disposed of (0007). 
The art is silent regarding conditioning by adding rice husk prior to heating.  
Tomia teaches separating solids, water, and oil in production fluids using starches which may include rice (0018) at high temperatures (0002). It would have been obvious to one of ordinary skill in the art at the time of filing to use rice husks in treating the oil and gas drill cutting streams at overlapping temperatures to aid in separation of the water, oil and solids in the cuttings. 
With respect to claim 4, Perez-Cordova teaches treating a drilling mud which may have a number of components and range of viscosity, water and oil content, boiling points, etc. It would have been obvious to one of ordinary skill in the art at the time of filing to characterizing the waste before processing in order to determine proper operating parameters. 
With respect to claim 6, 7, 8, Tomia teaches the ratio of rice to solids is present from 5 to 60% (0022).
With respect to claim 9, Perez-Cordova teaches heating at temperature of greater than 500C (0010), which overlaps the claimed range of 500-700 C.
With respect to claim 10, Perez-Cordova is silent regarding cleaning the oven, however, it would have been within the skill of one in the art at the time of filing to clean the device when required to achieve the required process conditions and product specifications. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771